SCOTT, Justice
(dissenting).
I respectfully dissent. In holding that the Helgeson’s condominium is seasonal recreational property under Minn.Stat. § 273.13, subd. 4(a) (1984), the majority fails to consider legislative intent and adhere to prior case law.
In 1959, the legislature enacted a special property-tax classification for noncommercial parcels “devoted to temporary and seasonal residential occupancy for recreational purposes.” Act of April 18, 1959, ch. 338, *411§ 1, 1959 Minn.Laws 447. Tourism was, as it is today, an important industry in the state and the legislature, in enacting this tax break for noncommercial cabins, provided an incentive for individuals to purchase such parcels for their seasonal recreational activities. In 1967, the legislature provided a direct tax break to the tourism industry by extending the special tax classification for noncommercial cabins to commercial resorts. See Act of June 1, 1967, ch. 32, art. 8, § 1, 1967 Minn.Laws 2173.
In Otis Lodge, Inc. v. Commissioner of Taxation, 295 Minn. 80, 206 N.W.2d 3 (1972), we construed the language of Minn. Stat. § 273.13, subd. 4(a), and held that in order for a parcel to be classified as noncommercial seasonal recreational property, the real estate must not only be residential in nature and occupied temporarily, but must also be devoted to seasonal recreational purposes. Although the majority concludes that the condominium at issue here is residential in nature and occupied temporarily, it assumes without discussion that the property is used seasonally and devoted to recreational purposes. Our pri- or case law establishes that the condominium is neither.
In Otis Lodge, we held that the word “seasonal,” as used in the statute, refers to “those periods of time during the year when various recreational activities are feasible because of the weather.” Id. at 83, 206 N.W.2d at 7. Donald Helgeson testified that he . and his wife have season tickets for the Minnesota Orchestra and the Guthrie Theatre. He stated that they typically arrive at their condominium in Minneapolis in time for a performance. They then stay overnight in the condominium and return to their home in Sartell the following day. While in the city, the Helgesons may participate in some outdoor recreational activities. The primary purpose for their trip to the city, however, is to attend a performance at Orchestra Hall or the Guthrie Theatre. These cultural activities do not fall within our definition of “seasonal,” for such performances cannot reasonably be considered “recreational activities [that] are feasible because of the weather.” Id. Only a distortion of the Otis Lodge definition would make the activities the Helgesons participate in “seasonal.”
The condominium owned by the Helge-sons is also not devoted to “recreational purposes.” The performing arts, no doubt, provide relaxation to many. However, the legislature, in enacting the seasonal recreational classification, did not intend to provide a tax break for such activities. In Lilja v. County of Wright, 307 Minn. 276, 239 N.W.2d 465 (1976), we recognized the limited purpose for which this tax classification was enacted and noted:
Let us assume that a person living in Duluth purchases a duplex in residential St. Paul near the State Fairgrounds where he comes to relax and take advantage of the State Fair and other activities at this facility which take place from time to time throughout the year, and even does a little gardening in the backyard as a matter of further relaxation, exercise, and recreation. A similar set of circumstances could involve a residence near the Guthrie Theatre in Minneapolis. We all march to different drummers and therefore each has his own specific way of gaining relaxation and recreation. The question is, did the legislature intend a tax break for the two hypotheses outlined above? We think not. As we indicated in Otis Lodge v. Commr. of Taxation, supra, to “get away from it all” is not a recreational activity, and even though one can very well construe gardening as recreation to some, we are not willing to extend the statute to cover such activity as recreational.
Id. at 278, 239 N.W.2d at 467. The recreational activities the Helgesons participate in while in the metropolitan area are secondary to the cultural performances they attend. Thus, our holding in Lilja applies to deny the Helgesons the tax break they seek.
In promulgating the seasonal recreational tax classification, the legislature demonstrated an intent to provide tax relief to the *412state’s tourism industry, as well as to individuals who own noncommercial cabins. In a state that boasts ten thousand lakes, it is understandable that the legislature would create such a tax classification. The majority states that this classification would be discriminatory if held to apply only to noncommercial cabins. However, this issue is not before us, having been neither raised in the tax court nor briefed to this court.
To extend the tax classification to include property used at any time “to get away from it all” not only ignores legislative intent and judicial law, but also presents many practical problems for county assessors. Residential real estate not classified as homestead property can either be labeled “nonhomestead residential property,” under Minn.Stat. § 273.13, subd. 19 (assessed at 28% of its market value), or “seasonal recreational property,” under Minn. Stat. § 273.13, subd. 4(a) (assessed at 21% of its market value). In urban areas non-homestead parcels are routinely classified as “nonhomestead residential property” under subdivision 19. Under the majority’s decision in this case, however, assessors in urban areas will be forced to delve into the mind of every owner of nonhomestead property in order to determine whether the property may be seasonal recreational under subdivision 4(a). There would simply be no other way for assessors to classify the tremendous number of urban nonhome-stead parcels. Such a factfinding method would place an onerous burden on our entire system of assessment, a system that currently relies on limited resources and staff. Moreover, the majority provides no guidelines for assessors to follow in classifying nonhomestead property. The majority opinion is without any limits. Thus, owners of urban nonhomestead parcels could allege that they periodically participate in recreational activities, and thereby qualify their property for the seasonal recreational tax break. The legislature did not intend that this specific tax classification be construed as a large tax break for property owners.
In light of the legislative intent and our own case law, I would reverse the tax court s ruling that the condominium owned by the Helgesons is “real estate devoted to temporary and seasonal residential occupancy for recreational purposes.”
COYNE, J., dissents.